Citation Nr: 1034542	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  02-17 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability rating for residuals of 
pilonidal cyst with hidradenitis suppurativa, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1954 to July 1957.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 decision of the Boston, Massachusetts, 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
Board hearing was requested and scheduled, and the Veteran failed 
to report for such hearing.

In June 2006 and August 2008, the Board remanded this claim for 
further evidentiary development.  The requested development was 
completed, and the case has now been returned to the Board for 
further appellate action.


FINDING OF FACT

The Veteran's residuals of pilonidal cyst with hidradenitis 
suppurativa include pain; periodic lesions occurring in the groin 
area, bilateral thighs, between both buttocks, and bilateral 
axillae; and scaring of the lower half of the abdomen, groin, 
thighs, both buttocks, and bilateral armpits.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for residuals 
of pilonidal cyst with hidradenitis suppurativa have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002 and 2009).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2009).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a September 2002 letter, the Veteran was 
provided notice regarding what information and evidence is needed 
to substantiate his claim for a higher rating, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  A June 
2006 letter advised the Veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.  This letter also advised the 
Veteran of the necessity of providing medical or lay evidence 
demonstrating the level of disability and the effect that the 
disability has on his employment.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim 
for increased rating need not be "veteran specific"). The claim 
was last readjudicated in May 2009.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, and VA treatment records and examination 
reports.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2009); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2009); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2009).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods based on the facts found - a 
practice known as "staged" ratings.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Here, the Veteran contends that his residuals of pilonidal cyst 
with hidradenitis suppurativa are more disabling than reflected 
in his current disability rating.  

Historically, service connection was awarded for scars, pilonidal 
and abscessed cysts, thighs and buttocks, by an April 1959 rating 
decision.  A 10 percent disability rating was assigned, effective 
November 3, 1958.  The current appeal stems from a January 2002 
claim for an increased rating.

The Veteran's disability is rated by analogy to § 38 C.F.R. 
4.118, Diagnostic Code 7806, which is used in rating dermatitis 
and eczema.  The criterion for rating skin was amended effective 
August 30, 2002.  If application of the revised regulation 
results in a higher rating, the effective date for the higher 
disability rating can be no earlier than the effective date of 
the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  
Prior to the effective date of the change in the regulation, the 
Board can apply only the original version of the regulation.  
VAOPGCPREC 
3-00.

Under provisions of 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002), effective through August 29, 2002, a 50 percent rating is 
assigned for eczema with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  A 30 percent rating is assigned for 
eczema with exudation or itching constant, extensive lesions, or 
marked disfigurement.  

Under the revised provisions of 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2009), effective from August 30, 2002, a 60 percent 
rating is assigned for dermatitis or eczema with more than 
40 percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  A 30 percent rating is assigned 
for dermatitis or eczema with 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  

In this case, the Veteran was afforded a VA examination in April 
2002.  He reported that oral antibiotic therapy worked well for 
his hidradenitis suppurativa.  His pilonidal cyst scar flared up 
occasionally with bumps.  He also reported getting hidradenitis 
suppurativa in his entire groin area, bilateral thighs and 
between both buttocks.  He had chronic pain from the hidradenitis 
suppurativa and pilonidal cyst scar.  He also reported bumps in 
bilateral axillae.  On examination, the Veteran had a pilonidal 
cyst scar over the sacrum measuring 10 centimeters (cm.) in 
length.  He had scores of black scars in the entire inguinal 
region with a great deal of coalescence.  There were several firm 
nodules scattered in the groin which the Veteran related were 
from his most recent outbreak of bumps.  There were 5 to 10 
scattered healed lesions in each axillae from old outbreaks of 
hidradenitis suppurativa.  The examiner's assessment was 
pilonidal cyst scar with chronic, daily pain and hidradenitis 
suppurativa with several episodes a month and chronic daily pain.  

In his July 2002 substantive appeal, the Veteran described his 
condition as repugnant.  

Statements from acquaintances of the Veteran, received in March 
2004, note that the Veteran has sores on his body in his genital 
area; one statement indicated that the sores "smell repugnant."

VA treatment records show that the Veteran uses antibiotics 
periodically for outbreaks.  An infected cyst and abscesses are 
noted in 2003, and erythema in 2004.  In February 2005 the 
Veteran had inflammation mostly in the axillae and groin.  It was 
noted that he had one nodule on his face.  

The Veteran was afforded another VA examination in July 2006.  He 
reported using antibiotics as needed for his hidradenitis 
suppurativa.  He also relayed that he had 15 to 20 minor 
surgeries over the years to lance boils.  The last 
hospitalization for boils was about 1980.  He denied ever using 
or needing corticosteroids or immunosuppressive drugs.  He 
reported that his lesions had burst in the past and had some odor 
afterwards.  Examination revealed one active lesion on the left 
upper abdomen, which was 1 cm. square and did not merit drainage.  
The lesion was quite tender with no tunneling.  There were 
multiple 1 to 4 millimeter (mm.) scars in the bilateral armpits 
(covering 1 percent plus 1 percent surface area), and more 
similar scars on the lower half of the abdomen numbering at least 
50 (covering 4.5 percent).  Both buttocks were entirely involved 
with scarring leaving some doubt if there was any unscarred skin 
on the buttocks (covering 4.5 percent), and the groin and 
bilateral medial and upper thighs were entirely involved as well 
(covering 1, 3, and 3 percent, respectively).  The total body 
surface area involved was 18 percent.  There was a 4 cm. linear 
scar in the superior aspect of the gluteal fold from pilonidal 
cyst/sinus surgery, with no active cyst, but the Veteran reported 
that sometimes it acted up (i.e. - is involved by the 
hidradenitis suppurativa lesions).  The examiner noted that the 
Veteran had chronic pain from hidradenitis suppurativa.  

I. Former Diagnostic Criteria

To receive a rating in excess of 30 percent under the former 
criteria, the evidence would need to show ulceration or extensive 
exfoliation or crusting, and systemic or nervous manifestations, 
or that the condition was exceptionally repugnant.  While the 
Veteran has extensive lesions, such is contemplated in the 30 
percent rating current assigned.  To warrant the higher rating 
the Veteran would need to have ulceration, exfoliation or 
crusting, which is not shown in this case.  Instead, in 2002 the 
VA examiner noted several firm nodules scattered in the groin and 
5 to 10 scattered healed lesions in each axillae, as well as 
scaring; in 2006 the examiner noted a single 1 cm. active lesion 
on the left upper abdomen, as well as scaring.  The Veteran has 
occasionally been treated for cysts and abscesses; however, these 
have not been described as covering an extensive area.  For 
example, in May 2003 the Veteran had a single 1 to 2 cm. abscess.  

The Veteran asserts that his condition is repugnant, and points 
to the lay statements submitted on his behalf in support of this 
contention.  Initially, the Board notes that for a 50 percent 
rating, the disability would not only have to be repugnant, but 
"exceptionally repugnant."  See 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002).  Here, the Veteran and his acquaintances 
describe sores in the genital area and an odor.  The medical 
evidence shows scarring and periodic lesions.  The 30 percent 
rating contemplates extensive lesions as well as marked 
disfigurement.  The symptoms described by the Veteran and his 
acquaintances, and shown by the medical evidence, more closely 
resemble extensive lesions and marked disfigurement (the criteria 
for a 30 percent rating) than an exceptionally repugnant 
condition (the criteria for a 50 percent rating).  Thus, the 
higher rating is not warranted.  See 38 C.F.R. § 4.7.  The 
overall disability picture in this case simply does not rise to 
the level of disability contemplated in the former diagnostic 
criteria for a 50 percent rating.  

II. Current Diagnostic Criteria

A rating based on the current diagnostic criteria can only be 
made based upon evidence generated since the effective date of 
the change in the regulation.  As such, the Board must focus on 
the evidence dated on or after August 30, 2002.  

To receive a rating in excess of 30 percent under the current 
criteria, the evidence would need to show dermatitis or eczema 
with more than 40 percent of the entire body or more than 
40 percent of exposed areas affected, or constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month period.  
In this case, the evidence shows that only 18 percent of the 
surface area is affected by the Veteran's residuals of pilonidal 
cyst with hidradenitis suppurativa.  The Veteran has denied the 
use of corticosteroids and immunosuppressive drugs.  The medical 
evidence shows antibiotics prescribed for the disability at 
issue, rather than corticosteroids or immunosuppressive drugs.  
As such, a rating in excess of 30 percent is not warranted based 
on the current Diagnostic Code 7806.  

III. Other Considerations

The Board concludes that the medical findings on examination are 
of greater probative value than the lay allegations regarding the 
severity of his skin condition.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim for 
an increased rating for residuals of pilonidal cyst with 
hidradenitis suppurativa.


The Board has also considered the applicability of other 
diagnostic codes for rating this disability, but finds that no 
other diagnostic code provides a basis for higher rating.  While 
the Veteran has scaring, the scarring is not deep, thus a higher 
rating is not warranted under 38 C.F.R. § 4.118, Diagnostic Code 
7801 (2008).  Likewise, while the Veteran had a nodule on his 
face, he does not have any disfigurement of the face as described 
in 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  The 
disability also has not been shown to involve any factors that 
warrant evaluation under any other provision of VA's rating 
schedule.  

The Board concludes that the medical findings on examination are 
of greater probative value than the Veteran's allegations 
regarding the severity of his residuals of pilonidal cyst with 
hidradenitis suppurativa.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for a 
disability rating in excess of 30 percent for residuals of 
pilonidal cyst with hidradenitis suppurativa.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the Veteran's residuals of 
pilonidal cyst with hidradenitis suppurativa presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
such that referral to the appropriate officials for consideration 
of extra-schedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this case there are no exceptional or unusual factors 
with regard to the Veteran's residuals of pilonidal cyst with 
hidradenitis suppurativa.  The threshold factor for extra-
schedular consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluation for that service-connected 
disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of the 
schedule impractical.").  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology, and 
provide for consideration of greater disability and symptoms than 
currently shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extra-schedular 
consideration is not warranted.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).

ORDER

Entitlement to an increased disability rating for residuals of 
pilonidal cyst with hidradenitis suppurativa, currently evaluated 
as 30 percent disabling, is denied.





____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


